DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed May 26, 2020, claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/867,963, filed June 28, 2019.

Information Disclosure Statements
The information disclosure statements (IDS) submitted July 20, 2020, August 7, 2020, September 21, 2020, October 28, 2020, October 7, 2021, January 26, 2022, April 28, 2022, July 1, 2022, and August 15, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-18, drawn to fused tricyclic compounds, in the reply filed September 12, 2022 is acknowledged.  Further, Applicants election without traverse of the compound 
    PNG
    media_image1.png
    143
    481
    media_image1.png
    Greyscale
in the same reply is also acknowledged. According to applicant, the elected species reads on claims 1-3, 6, 9-13 and 15-17.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: no prior art was found on the elected species.  Accordingly, the scope of the search and consideration was expanded to the extent indicated as rejected in the 102 rejections herein.  Since the scope described herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1-28 are pending in the instant application.  Claims 4-5, 7-8, 12-14 and 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 1-3, 6, 9-13 and 15-16 read on an elected species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 7 contains the broad recitation that Y may be arylene.  The claim also recites “e.g. phenylene,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language (“preferably” or “such as”) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (NPL Citation 2 on 8/7/2020 IDS).
Sato et al. teach the compounds 
    PNG
    media_image2.png
    163
    368
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    175
    363
    media_image3.png
    Greyscale
(see final step in Scheme 1b, p. 56).  The compounds read on the claimed formula where rings B and D are each aryl, and ring C is a heterocycloalkyl ring having SO2 (or alternatively having S, since the rings can each be further substituted and each of the two oxo groups on the S read on a substituent); one of m and n is 0-4 (where if it is 1-4, then the respective R variable is defined as H); the other of m and n is 1-4 (where one of the R variables is -Y-Pg where the Y group is any portion of the carbonyl-containing substituent and the Pg contains a polymerizable group (styryl); and the heterocycloalkyl ring is substituted with =C(EWG)(R7) where R7 is EWG and each EWG is cyano.  Note that the prior art compounds more specifically read on structure III in dependent claim 16.  Since the prior art teaches all required features of the claimed invention, the claims are anticipated.

Claim(s) 1-3, 6, 9-12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200347166 (“Alli”).

Alli teaches compounds of the formula I 
    PNG
    media_image4.png
    122
    187
    media_image4.png
    Greyscale
as a UV absorbing compound to be used in a reactive monomer mixture.  Particular exemplified compounds anticipate the instantly claimed fused tricyclic formula.  For example, the compounds 2-(2-cyano-2-(9H-thioxanthen-9-ylidene)acetamido)ethyl methacrylate, 2-(2-cyano-2-(9H-xanthen-9-ylidene)acetamido)ethyl methacrylate, and 2-(2-cyano-2-(10-methylacridin-9(10H)-ylidene)acetamido)ethyl methacrylate having the structures 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, respectively are each recited by name in claim 16 and paragraph [0131] of Alli.  Each of the above compounds read on the claimed formula in particular where rings B and D are each aryl, and ring C is a heterocycloalkyl ring having S, O or N as the heterogroup; each of m and n is 0-4 (where if it is 1-4, then the respective R variable is defined as H); and the heterocycloalkyl ring is substituted with =C(EWG)(R7) where EWG is cyano and R7 is -C(=O)-T-Y-Pg where -Y-Pg is 
    PNG
    media_image8.png
    96
    188
    media_image8.png
    Greyscale
or 
    PNG
    media_image9.png
    90
    158
    media_image9.png
    Greyscale
(the polymerizable group is styryl).

Claim(s) 1-3, 6, 9-12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200347167 (“Alli 2”).

Alli 2 teaches compounds of the formula II 
    PNG
    media_image4.png
    122
    187
    media_image4.png
    Greyscale
as a UV absorbing compound to be used in a reactive monomer mixture.  Particular exemplified compounds anticipate the instantly claimed fused tricyclic formula.  For example, the compounds 2-(2-cyano-2-(9H-thioxanthen-9-ylidene)acetamido)ethyl methacrylate, 2-(2-cyano-2-(9H-xanthen-9-ylidene)acetamido)ethyl methacrylate, and 2-(2-cyano-2-(10-methylacridin-9(10H)-ylidene)acetamido)ethyl methacrylate having the structures 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, respectively are each recited by name in claim 50 and paragraph [0140] of Alli 2.  Each of the above compounds read on the claimed formula in particular where rings B and D are each aryl, and ring C is a heterocycloalkyl ring having S, O or N as the heterogroup; each of m and n is 0-4 (where if it is 1-4, then the respective R variable is defined as H); and the heterocycloalkyl ring is substituted with =C(EWG)(R7) where EWG is cyano and R7 is -C(=O)-T-Y-Pg where -Y-Pg is 
    PNG
    media_image8.png
    96
    188
    media_image8.png
    Greyscale
or 
    PNG
    media_image9.png
    90
    158
    media_image9.png
    Greyscale
(the polymerizable group is styryl).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 9-12, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-17 of U.S. Patent No. 10,935,695;
claims 1-16 of U.S. Patent 11/543,683;
claims 1-22 of U.S. Application No. 18/060,139;
claims 1-20 of U.S. Application No. 16/938,117; 
claims 1-63 of U.S. Application No. 17/810,049; and
claims 1-9 and 19-47 of U.S. Application No. 17/110,443.
Claims 1-3, 6, 9-13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Application No. 16/898,638.
Claims 1-3, 6, 9-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Application No. 18/065,237.

Each of the abovementioned patents and applications under item 20 above relates to compounds of Formula 
    PNG
    media_image10.png
    129
    207
    media_image10.png
    Greyscale
 for use in ophthalmic devices or contact lenses, where the compounds of the conflicting claims substantially overlap in scope with the instantly claimed compounds (most notably, with those of the instantly claimed formula where rings B and D are each aryl, and ring C is a heterocycloalkyl ring having S, O or N as the heterogroup; each of m and n is 0-4 (where if it is 1-4, then the respective R variable is defined as H); and the heterocycloalkyl ring is substituted with =C(EWG)(R7) where EWG is cyano and R7 is -C(=O)-T-Y-Pg where -Y-Pg is 
    PNG
    media_image8.png
    96
    188
    media_image8.png
    Greyscale
or 
    PNG
    media_image9.png
    90
    158
    media_image9.png
    Greyscale
(the polymerizable group is styryl).  The ‘683 patent and the ‘139 , ‘117, ‘and ‘049 applications limit the exemplified compounds to those of the above shown formula having X = S.  Further, for example, the first compound recited in claim 22 of the ‘139 application anticipates the compound 2-(2-cyano-2-(9H-thioxanthen-9-ylidene)acetamido)ethyl methacrylate recited by name in instant claim 17.
The abovementioned application under item 21 above relates to compounds of Formula 
    PNG
    media_image11.png
    138
    198
    media_image11.png
    Greyscale
 for use in ophthalmic devices or contact lenses.  By way of particular example, the ‘237 application exemplifies the compound where each EWG is cyano and R1 is 
    PNG
    media_image12.png
    67
    142
    media_image12.png
    Greyscale
(second compound in reference claim 10).  This further corresponds to the more specific structure of instant Formula III (claim 16) where X is S. 
The abovementioned application under item 22 above relates to compounds of Formula 
    PNG
    media_image13.png
    123
    229
    media_image13.png
    Greyscale
 for use in ophthalmic devices or contact lenses.  By way of particular example, the ‘237 application exemplifies 10 anticipatory compounds, including the first and fourth compounds of reference claim 9, which are adjacent homologs of the instantly elected species.  It would have been obvious to prepare adjacent homologs based on the compounds of the ‘237 claims since Y may include any length alkylene group (reference claim 6) and adjacent homologs are expected to retain the same function as structurally similar compounds.  The instant claims are therefore anticipated (and rendered obvious with respect to instant claim 17) over the claims of the ‘237 application and a double patenting rejection is appropriate.

With respect to any conflicting claims in items 20-22 above which are directed to a different statutory class of invention (compositions or compounds rather than methods of use), the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Section 804 IIb of the M.P.E.P. states
...those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 

In the instant case, the specification and title of each conflicting patent and application identifies the compounds as having NLRP modulating activity. Since the conflicting patents and applications disclose a utility for the compounds claimed therein which is identical to the method recited in the instant claims, the conflicting claims anticipate the instantly claimed invention.
Since the patented and copending claims anticipate the examined claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699